Citation Nr: 0117608	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  97-23 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of death as a 
result of exposure to Agent Orange and ionizing radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The appellant is the widow of the veteran who is reported to 
have had active service from February 1951 to August 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
the appellant has sought service connection for the veteran's 
death as secondary to Agent Orange exposure and/or radiation 
exposure.  As to radiation exposure, the regional office (RO) 
has essentially denied the claim on the basis that these is 
no verification of radiation exposure during service, and in 
this regard, the RO has thoroughly investigated the 
appellant's allegations as to certain testing the veteran may 
have participated in during service.  Exposure to radiation 
based on these allegations has not been verified.  

However, the Board further notes that a DD Form 1141, Record 
of Exposure to Ionizing Radiation, reflects "DT-60 READINGS 
8R." on March 16, 1962, at a location identified as 
"180999," and that the record does not indicate that the RO 
has developed the claim on the basis of this exposure.  It is 
believed that at the time of this exposure, the veteran was 
stationed at Whiteman Air Force Base (AFB), Missouri.  It is 
not clear whether Whiteman is location "180999."  The Board 
also notes that in the veteran's military biography, it was 
indicated that the veteran was dual-rated as a radar observer 
and command pilot during his military career, that he entered 
the radar observer training program as an aviation cadet in 
1951, that he was commissioned in October 1952 at James 
Connally AFB, Texas, and that the veteran thereafter served 
as a radar observer in F-94's with the Fourteenth Aerospace 
Force (ADC)'s 84th Fighter Interceptor Squadron at Hamilton 
AFB, California, before entering pilot training at Bainbridge 
AFB, Georgia, in December 1953.  

While the record reflects that the RO clearly considered and 
developed the appellant's theory of exposure to radiation 
testing in service, it does not reflect that the RO 
considered or developed the theory that the veteran's 
exposure to radiation as a radar observer was connected to 
the cancer which caused his death.  

The fact that neither the appellant nor her representative 
raised such a theory is of no consequence.  Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed.Cir. 2000) (Department of 
Veterans Affairs (VA)'s duty to assist attaches to the 
investigation of all possible in-service causes of the 
claimed condition, even those unknown to the claimant).

Therefore, based on the above, the Board finds that due 
process requires that this matter be remanded for further 
notice and evidentiary development under Schroeder and the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A) (VCAA).

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant should be given a 
reasonable opportunity to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky 
DT-60 readings v. West, 12 Vet. App. 369 
(1999).

2.   After the completion of any 
development deemed appropriate in 
addition to that requested above, 
including obtaining a medical opinion, 
the RO should readjudicate the issue of 
entitlement to service connection for 
cause of death as a result of exposure to 
Agent Orange and ionizing radiation, to 
include consideration of whether the 
cancer that caused the veteran's death 
was related to the veteran's apparent 
exposure to radiation in March 1962 
and/or his activities as a radar observer 
during active service.

3.   If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



